UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 27, 2007 THE QUIGLEY CORPORATION (Exact name of registrant as specified in its charter) Nevada 0-21617 23-2577138 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Kells Building, 621 Shady Retreat Road, P.O. Box 1349, Doylestown, PA 18901 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 345-0919 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year. Pursuant to a meeting of the Board of Directors of The Quigley Corporation (the “Company”), on November 27, 2007, the Company adopted an amendment to Section 1 of Article VII of the Company's bylaws to permit the Company to issue uncertificated securities, as set forth in Rule 4350(l) of The NASDAQ Stock Market LLC, to be eligible to participate in the direct registration system. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Exhibits 3.1 Amendment No. 2 to Bylaws. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE QUIGLEY CORPORATION (Registrant) Date: November 27, 2007 By: /s/ George J. Longo Name: George J. Longo Title: Vice President and Chief Financial Officer
